                 Case 20-11502-KBO                 Doc 95-7        Filed 07/02/20          Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR TIE DISTRICT OF DELAWARE


In re:                                                                ) Chapter 11

MAINES PAPER &FOOD SERVICE,INC., et al.,l ) Case No. 20-11502(KBO)

                                      Debtors.                        ) (Jointly Administered)



                                         CERTIFICATE OF SERVICE

                   I,Timothy P. Cairns, hereby certify that on the 2nd day of July, 2020, I caused a
copy of the following document to be served on the individuals on the attached service list in the
Ynanner indicated.

    Debtors' Motion for Entry of an Order(A)Approving the Adequacy of the Disclosure
    Statement;(B)Scheduling a Hearing to Confirm the Joint Plan of Liquidation
    Pursuant to Chapter 11 of the Bankruptcy Code;(C)Establishing Deadline for Filing
    Objections to Confirmation of Plan;(D)Approving Form of Ballots, Voting Deadline
    and Solicitation P3-ocedures; and (E)Approving Forin and Manner of Notice




Dated: July 2, 2020                                          /s/ Tin2othv P. CaiYns
                                                            Timothy P. Cairns(DE Bar No. 4228)




  7'he Debtors, along with the last fow-(4) digits of each Debtor's federal tax identification number are: Maines Paper &Food
Service, Inc.(7759); M~incs Funding Corporation (2136); Maines Paper &Food Service -Chicago, Inc.(9916); Maines Paper
Tood Service -Dallas, lnc. (8533); Maines Paper &Food Service -Great Lakes, Inc.(3029); Maines Paper &Food Service -
Ma~ylar~d, Inc.(2317); Maines Paper &Food Service -Mrd-Atlantic, Ina (3028); Maines Paper &Food Service -New England,
I nc. (3026); Maines Paler &Food Service - NY Metr~q lna (3024); Maines Paper' &Food Service -Ohio,]nc.(3023); Maines
Paper &Food Service -Tennessee, Inc.(5934); Maines Paper & 1=ood Service - WorcesCer, ]nc.(I 866); and Warehouse &
Logistics, lnc.(5921). The Debtors' mailing address is 101 Broome Corporate Park~~ay, P.O. Box 450, Conklin, New York
1 3748.



DOCS llL22951 1. 1 54433/001
             Case 20-11502-KBO            Doc 95-7   Filed 07/02/20    Page 2 of 7




Maines Funding Corp. 2002 SL FCM                     HAND DELIVERY
Case No. 20-11501                                    Bankruptcy Administrator
Document No. 229044                                  Delaware Division of Revenue
02 – Interoffice Mail                                Carvel State Office Building, 8th Floor
10 – Hand Delivery                                   820 N French Street
52 – First Class Mail                                Wilmington, DE 19801

                                                     HAND DELIVERY
([Proposed] Counsel to the Debtors)                  (United States Attorney)
Laura Davis Jones, Esquire                           David C. Weiss
Timothy P. Cairns, Esquire                           c/o Ellen Slights
Pachulski Stang Ziehl & Jones LLP                    US Attorney’s Office
919 N Market Street, 17th Floor                      District of Delaware
PO Box 8705                                          Hercules Building, Suite 400
Wilmington, DE 19801                                 1313 N Market Street
                                                     Wilmington, DE 19801
INTEROFFICE MAIL
([Proposed] Counsel to the Debtors)                  HAND DELIVERY
David M. Bertenthal, Esquire                         (Counsel for Lineage Logistics, Inc.)
Pachulski Stang Ziehl & Jones LLP                    Michael R. Nestor, Esq.
                                                     Young Conaway Stargatt & Taylor, LLP
INTEROFFICE MAIL                                     Rodney Square
([Proposed] Counsel to the Debtors)                  1000 N King Street
Maxim B. Litvak, Esquire                             Wilmington, DE 19801
Pachulski Stang Ziehl & Jones LLP
150 California Street, 15th Floor                    HAND DELIVERY
San Francisco, CA 94111                              (Counsel for Restaurant Services, Inc.)
                                                     William E. Chipman, Jr., Esquire
HAND DELIVERY                                        Mark D. Olivere, Esquire
(US Trustee)                                         Chipman Brown Cicero & Cole, LLP
Timothy Jay Fox, Jr., Esquire                        Hercules Plaza
US Department of Justice                             1313 North Market Street, Suite 5400
Office of the U.S. Trustee                           Wilmington, DE 19801
J. Caleb Boggs Building
844 King Street, Suite 2207                          HAND DELIVERY
Lockbox 35                                           (Counsel for SunTrust Equipment Finance
Wilmington, DE 19801                                 & Leasing Corp.)
                                                     J. Cory Falgowski, Esquire
HAND DELIVERY                                        Burr & Forman LLP
(State Attorney General)                             1201 N. Market Street, Suite 1407
Kathy Jennings, Esquire                              Wilmington, DE 19801
Delaware Department of Justice
Carvel State Office Building, 6th Floor
820 N French Street
Wilmington, DE 19801
             Case 20-11502-KBO         Doc 95-7   Filed 07/02/20   Page 3 of 7




HAND DELIVERY                                     FIRST CLASS MAIL
(Counsel to PNC Bank, NA)                         Office of General Counsel
Regina Kelbon, Esquire                            U.S. Department of the Treasury
Blank Rome LLP                                    1500 Pennsylvania Avenue, NW
1201 N. Market Street                             Washington, DC 20220
Suite 800
Wilmington DE 19801                               FIRST CLASS MAIL
                                                  Office of General Counsel
HAND DELIVERY                                     Securities & Exchange Commission
(Counsel to Fleet Advantage)                      100 F Street, NE
Deirdre M. Richards, Esquire                      Washington, DC 20554
Fineman Krekstein & Harris PC
1300 N. King Street                               FIRST CLASS MAIL
Wilmington, DE 19801                              Sharon Binger, Regional Director
                                                  Philadelphia Regional Office
HAND DELIVERY                                     Securities & Exchange Commission
(Attorney for G & C Food Distributors &           One Penn Center, Suite 520
Brokers Inc.)                                     1617 JFK Boulevard
Daniel C. Kerrick, Esquire                        Philadelphia, PA 19103
Hogan McDaniel
1311 Delaware Avenue                              FIRST CLASS MAIL
Wilmington, DE 19806                              Andrew Calamari, Regional Director
                                                  New York Regional Office
FIRST CLASS MAIL                                  Securities & Exchange Commission
(United States Attorney General)                  Brookfield Place, Suite 400
William Barr, Esquire                             200 Vesey Street
Office of the US Attorney General                 New York, NY 10281
U.S. Department of Justice
950 Pennsylvania Avenue, NW, Room 4400            FIRST CLASS MAIL
Washington, DC 20530-0001                         Office of the Chief Counsel
                                                  Pension Benefit Guaranty Corporation
FIRST CLASS MAIL                                  1200 K Street, NW
State of Delaware                                 Washington, DC 20005
Division of Corporations - Franchise Tax
John G. Townsend Building, Suite 4                FIRST CLASS MAIL
401 Federal Street                                Internal Revenue Service
PO Box 898 (Zip 19903)                            Centralized Insolvency Operation
Dover, DE 19901                                   PO Box 7346
                                                  Mail Stop 5-Q30.133
FIRST CLASS MAIL                                  Philadelphia, PA 19101
Delaware Secretary of Treasury
820 Silver Lake Boulevard, Suite 100              FIRST CLASS MAIL
Dover, DE 19904                                   PNC Bank, NA
                                                  Attn: James Sierakowski
                                                  130 S Bond Street
                                                  Bel Air, MD 21014
             Case 20-11502-KBO            Doc 95-7   Filed 07/02/20    Page 4 of 7




                                                     FIRST CLASS MAIL
FIRST CLASS MAIL                                     (Counsel to Darden Direct Distribution,
(Counsel for Aim Leasing Company                     Inc.)
  d/b/a Aim NationaLease)                            Jason W. Harbour, Esquire
Timothy M. Rearson, Esquire                          Hunton Andrews Kurth LLP
Brouse McDowell, LPA                                 Riverfront Plaza, East Tower
6550 Seville Drive, Suite B                          951 East Byrd Street
Canfield, OH 44406                                   Richmond, VA 23219

FIRST CLASS MAIL                                     FIRST CLASS MAIL
(Counsel for Lineage Logistics, Inc.)                (Counsel to Darden Direct Distribution,
Peter M. Gilhuly, Esquire                            Inc.)
Latham & Watkins LLP                                 Paul N. Silverstein, Esquire
355 S Grand Avenue                                   Brian M. Clarke, Esquire
Los Angeles, CA 90071-1560                           Hunton Andrews Kurth LLP
                                                     200 Park Avenue
FIRST CLASS MAIL                                     New York, NY 10166
(Counsel for Lineage Logistics, Inc.)
Nacif Taousse, Esquire                               FIRST CLASS MAIL
Latham & Watkins LLP                                 (Counsel to Kaufman County)
885 Third Avenue                                     Elizabeth Weller, Esquire
New York, NY 10022-4834                              Linebarger Goggan Blair & Sampson, LLP
                                                     2777 N. Stemmons Freeway
FIRST CLASS MAIL                                     Suite 1000
(Counsel for Restaurant Services, Inc.)              Dallas, TX 75207
Paul J. Battista
Genovese Joblove & Battista, P.A.                    FIRST CLASS MAIL
100 SE Second Street, 44th Floor                     (Attorneys for the Texas Comptroller of
Miami, FL 33131                                      Public Accounts, Unclaimed Property
                                                     Division )
FIRST CLASS MAIL                                     Jason B. Binford, Esquire
(Counsel for SunTrust Equipment Finance              Layla D. Milligan, Esquire
& Leasing Corp.)                                     Assistant Attorneys General
Valerie K. Richmond, Esquire                         Office of the Attorney General of Texas
Burr & Forman LLP                                    Bankruptcy & Collections Division
171 17th Street, NW, Suite 1100                      PO Box 12548- MC 008
Atlanta, GA 30363                                    Austin, TX 78711-2548

FIRST CLASS MAIL                                     FIRST CLASS MAIL
(Counsel to Fleet Advantage)                         (Attorneys for Ecolab Inc.)
Stephen Levin, Esquire                               Samuel C. Wisotzkey
Flamm Walton Heimback                                Kohner, Mann & Kailas, S.C.
794 Penllyn Pike                                     Washington Building
Blue Bell, PA 19422-1669                             Barnabas Business Center
                                                     4650 N Port Washington Road
                                                     Milwaukee, WI 53212-1059
             Case 20-11502-KBO           Doc 95-7   Filed 07/02/20   Page 5 of 7




                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    (Top 30 Creditors)
(Top 30 Creditors)                                  Ecolab Inc
Aim Nationalease                                    Attn: Miranda Seebeck and Marshall Hall
Attn: Matt Svancara                                 PO Box 32027
4944 Belmont Ave                                    New York, NY 10087
Youngstown, OH 44505
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    (Top 30 Creditors)
(Top 30 Creditors)                                  Fresh Mark Inc
Associated Milk Producers Inc.                      Attn: John Colcalzier
Attn: Christina Globes                              PO Box 731400
29246 Network Place                                 Dallas, TX 75373-1400
Chicago, IL 60673-1292
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    (Top 30 Creditors)
(Top 30 Creditors)                                  Graphic Packaging Intl Inc
Birchwood Foods                                     Attn: Madison Raley
Attn: Alan Demory                                   PO Box 645689
1821 Dividend Drive                                 Pittsburgh, PA 15264
Columbus, OH 43228-3848
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    (Top 30 Creditors)
(Top 30 Creditors)                                  Impossible Foods Inc
Cargill Meat Solutions Corp                         Attn: Daniel Lichaa
Attn: Lauren Sanabria Arrieta                       400 Saginaw Drive
  and Mario Rodriguez                               Redwood City, CA 94063
PO Box 3021
Boston, MA 02241-3021                               FIRST CLASS MAIL
                                                    (Top 30 Creditors)
FIRST CLASS MAIL                                    Koch Foods of Cincinnati
(Top 30 Creditors)                                  Attn: Krista Aquilo
Coca-Cola North America                             PO Box 71233
Attn: Justin Rueffer and Lorraine Reed              Chicago, IL 60694-1233
PO Box 102703
Atlanta, GA 30368-2703                              FIRST CLASS MAIL
                                                    (Top 30 Creditors)
FIRST CLASS MAIL                                    Kraft Heinz Foods Company
(Top 30 Creditors)                                  Attn: Susan King
Darden Direct Distribution, Inc.                    PO Box 13063
Attn: Bruce Brown                                   Newark, NJ 07188
1000 Darden Center Drive
Orlando, FL 32837
             Case 20-11502-KBO   Doc 95-7   Filed 07/02/20   Page 6 of 7




FIRST CLASS MAIL                            FIRST CLASS MAIL
(Top 30 Creditors)                          (Top 30 Creditors)
M&T Bank                                    Perdue Farms Inc
Attn: Karen D. Budniak                      Attn: Valerie Haldeman
PO Box 4560                                   and Sandra Schlesinger
Buffalo, NY 14240-4560                      PO Box 536474
                                            Pittsburgh, PA 15253-5906
FIRST CLASS MAIL
(Top 30 Creditors)                          FIRST CLASS MAIL
Michael Foods Inc.                          (Top 30 Creditors)
Attn: Dennis Winrow                         Restaurant Services Inc
27890 Network Place                         Attn: Joel Nelkirk and Elise Romero
Chicago, IL 60673-1278                      5200 Blue Lagoon Drive
                                            Miami, FL 33126
FIRST CLASS MAIL
(Top 30 Creditors)                          FIRST CLASS MAIL
Michael McCuen                              (Top 30 Creditors)
Attn: Jeremiah Frei-Pearson                 RJB Properties Inc
445 Hamilton Avenue                         Attn: Diana Alvarez
Suite 605                                   75 Remittance Drive Ste 1878
White Plains, NY 10601                      Chicago, IL 60675-1878

FIRST CLASS MAIL                            FIRST CLASS MAIL
(Top 30 Creditors)                          (Top 30 Creditors)
Pactiv LLC                                  S&D Coffee Inc
Attn: Athena Blight                         Attn: Kathryn Poole
29935 Network Place                         PO Box 752010
Chicago, IL 60673-1299                      Charlotte, NC 28275

FIRST CLASS MAIL                            FIRST CLASS MAIL
(Top 30 Creditors)                          (Top 30 Creditors)
Peco Foods Inc                              Sentry Insurance A Mutual Company
Attn: Williesha Bennett                     Attn: Daniel Giles
PO Box 71273                                1800 North Point Drive
Chicago, IL 60694-1273                      Stevens Point, WI 54481

FIRST CLASS MAIL                            FIRST CLASS MAIL
(Top 30 Creditors)                          (Top 30 Creditors)
Penske Trk Leasing Co LP                    Smithfield
Attn: Tyler Hard                            Attn: Cheryl Luetger
PO Box 827380                               PO Box 74008622
Philadelphia, PA 19182-7380                 Chicago, IL 60674
            Case 20-11502-KBO         Doc 95-7   Filed 07/02/20   Page 7 of 7




FIRST CLASS MAIL                                 FIRST CLASS MAIL
(Top 30 Creditors)                               (Top 30 Creditors)
Stratas Foods LLC                                Ronpak Inc.
Attn: Robin Sarratt                              Attn: Harold Carver
PO Box 11407                                     PO Box 713761
Birmingham, AL 35246-2477                        Cincinnati, OH 45271

FIRST CLASS MAIL
(Top 30 Creditors)
T Marzetti Company
Attn: Joelene Lowe
Dept L-818
Columbus, OH 43260

FIRST CLASS MAIL
(Top 30 Creditors)
Tim Hortons USA Inc.
Attn: Julia Kim
5505 Blue Lagoon Drive
Miami, FL 33126-2029

FIRST CLASS MAIL
(Top 30 Creditors)
Trident Seafoods Corp
Attn: Joshua Luna and Lydia Fox
PO Box 952517
Saint Louis, MO 63195-2517

FIRST CLASS MAIL
(Top 30 Creditors)
Tyson Fresh Meats Inc.
Attn: Rachael Woolfley
PO Box 28958
New York, NY 10087

FIRST CLASS MAIL
(Top 30 Creditors)
Ernst & Young Capital Advisors, LLC
Attn: Dan Brandt
5 Times Square
New York, NY 10036
